Quinn, Chief Judge
(concurring in part and dissenting in part):
I agree generally with the first part of the principal opinion. However, I believe that the second part misconstrues the import of paragraph 2 of the court-martial order.
As I read it, the transfer provision has nothing to do with appointing a court-martial consisting only of a military judge. It is intended only to preserve to an accused who has, prior to promulgation of the new court-martial order, requested trial by the military judge alone, to have the request acted upon; that kind of case remains with the old court-martial. The provision, therefore, is not surplus to the new court-martial order, but a specific limitation on the kind of cases transferred to it from the old court-martial.